Reid, P. J.,
The proceedings in this case are regular and the master’s report recommends the granting of the charter.
The purposes set forth in the application for charter are: “The maintenance of a club for social enjoyment; more particularly to establish, maintain and furnish suitable club rooms and private dining facilities, as a place where members of the club may meet for the discussion of business and private topics.”
Not a word of testimony was offered as to the purpose of having proper club rooms furnished for “private dining facilities” and “the discussion of business and private topics.”
The club room consists of a basement room, 40 x 32 feet, in a 1-story frame building at nos. 2508-10 Library Road, in Overbrook.'
The first floor is occupied by a beauty parlor and real estate office. There are no dining accommodations available and no private rooms in which the “discussion of business and private topics” can be had.
We are informed by one of the county detectives, to whom the investigation of this application was referred, that “the only furniture in this club room is a pool table, a beer bar, four tables and some chairs.”
It will be seen from above that there are no suitable accommodations for the present membership of 137, not to speak of the additional 100 who will likely join if a charter be granted.
In other words, the place is unfit. Not only is it unfit for a bona fide club, but its previous reputation is bad. Our informant tells us that the treasurer, whose testimony was offered to support the application, and who owns the premises, “had a beer license in this place, issued on a charter” to a reputable fraternal organization, “and the charter was taken away from him.” This witness, who is evidently the chief organizer and advocate of the club, informed the county detective “that he thought 50 cents a month as dues was too much; that he was going to have it reduced to 10 cents a month.”
Notwithstanding the testimony to the contrary, the application clearly is for the purpose of running a club for the sale of liquor, which, if permitted to function, will be a serious detriment to the community. There are already two licensed clubs in the neighborhood, and four other licensed places within six city blocks.
The charter must be refused.